Citation Nr: 0423178
Decision Date: 08/23/04	Archive Date: 10/04/04

Citation Nr: 0423178	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. E. 




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from July 1970 to February 1972.  The 
veteran also had subsequent service with the Army National 
Guard.  

The Board of Veterans' Appeals (Board) issued a decision in 
this appeal on May 4, 2004.  However, in a letter dated in 
June 2004, appellant's representative asserted that the Board 
had improperly issued its decision prior to the expiration of 
the 60 days appellant had to submit additional evidence or 
argument in response to a February 2004 independent medical 
opinion the Board had obtained in this matter.  For the 
reasons provided herein, the Board vacates its May 4, 2004 
decision, and will instead issue a Remand concurrent with 
this Decision to Vacate.


FINDINGS OF FACT

1.  On May 4, 2004, the Board issued a decision denying the 
appellant's claim for service connection for cause of death.

2.  A review of this case demonstrates that at the time of 
the Board's decision on May 4, 2004, the 60 days appellant 
had to submit additional evidence or argument in response to 
a February 2004 independent medical opinion had not yet 
expired.






CONCLUSION OF LAW

In order to insure that the appellant is not denied due 
process, the Board's decision, dated May 4, 2004, is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 4, 2004, the Board issued a decision denying the 
appellant's claim for service connection for cause of death.

Prior to the issuance of the Board's May 4, 2004, decision, 
the Board sent appellant an April 7, 2004, letter in which it 
provided the veteran with 60 days in which to submit 
additional evidence or argument in response to an independent 
medical opinion that had been obtained by the Board in this 
matter, pursuant to 38 C.F.R. § 20.903(a) (2003).  As of the 
date of the Board's decision, although the Board had received 
a written statement from the appellant's representative, it 
had not received a response from the appellant or a waiver of 
the remainder of the 60-day period.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the 
Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2003).  In this instance, 
the 60-day period provided for additional evidence or 
argument in response to an independent medical opinion had 
not yet expired when the Board issued its decision on May 4, 
2004.  

Thus, the Board probably should not have issued a decision on 
May 4, 2004, and to have decided the matter before the 60-day 
period had elapsed was also probably a denial of due process.  
Accordingly, the Board's May 4, 2004 decision will be 
vacated.



ORDER

The May 4, 2004, Board decision is vacated.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0411577	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. E.




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from July 1970 to February 1972.  The 
veteran also had subsequent service with the Army National 
Guard.

Initially, the Board of Veterans' Appeals (Board) notes that 
it has recently obtained a February 2004 independent medical 
opinion which has been provided to the appellant's 
representative for review.  The case is now ready for 
appellate consideration.

The Board further notes that there is a recent indication 
that appellant is also seeking dependency and indemnity (DIC) 
compensation on behalf of her sons.  As the only claim on 
appeal relates to the appellant's right to benefits, this 
claim is referred to the regional office (RO) for appropriate 
clarification and/or adjudication.


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
the veteran's death as metastatic squamous cell cancer of the 
tonsil.

2.  The metastatic squamous cell cancer of the tonsil 
implicated in the veteran's death was not etiologicially 
related to active military service.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the record reflects that appellant has been notified on 
numerous occasions of the need to provide medical evidence 
linking the veteran's cause of death and service.  

First, prior to notification of the initial denial of the 
claim in November 1999, appellant was advised in July 1999 
that evidence was needed to show that the veteran's 
metastatic squamous cell carcinoma of the tonsil began or was 
aggravated during service, and a request was made for the 
terminal treatment records and any additional relevant 
evaluation records that appellant could provide or identify 
so that the RO could obtain the records.  Thus, very early in 
the claim, appellant was informed of the type of evidence she 
needed to submit in support of her claim, and the obligations 
of the Department of Veterans Affairs (VA) and appellant in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claims file further reflects a similar 
letter in March 2001 wherein the RO again noted the evidence 
that was necessary to prevail in appellant's claim, and the 
fact that the RO would be obtaining an opinion to determine 
if the veteran's cause of death was related to his military 
service.  

Moreover, the appellant was advised that presumptive service 
connection based on exposure to Agent Orange was not 
warranted as the cause of death was not one of those 
conditions entitled to presumptive service connection and 
that the evidence received in connection with the claim 
failed to establish a relationship between the cause of the 
veteran's death and active service initially in November 
1999, in the July 2000 statement of the case, and in the 
February 2002 supplemental statement of the case.  In 
addition, the fact that the appellant knew that it was 
necessary for her to provide nexus evidence relating the 
cause of the veteran's death to service is further evidenced 
by the fact that she provided two opinions in support of her 
claim in January 2000.  She was also given the opportunity to 
provide additional evidence in response to the independent 
medical opinion obtained by the Board in February 2004, and 
neither she nor her representative chose to submit additional 
evidence.  The appellant has also been provided with the 
applicable law and regulations, and there is no indication 
that there are any outstanding records or documents that have 
not been obtained or adequately addressed in documents that 
are already contained in the claims file.  

While the June 1999 and March 2001 VCAA notice letters do not 
specifically request that the appellant provide any evidence 
in the veteran's possession that pertains to the claim 
pursuant to 38 C.F.R. § 3.159(b)(1) (2003), as demonstrated 
by the foregoing communications from the RO, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  All the 
VCAA requires is that the duty to notify under VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

Therefore, based on all of the foregoing, the Board finds 
that the notice and/or development provisions of the VCAA 
have been complied with and that remand for further notice 
and/or development would be an unnecessary use of appellate 
time and resources.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Additionally, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2003).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne,  Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2003).  In addition, presumptive service 
connection is now warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.  

Where a veteran served 90 days or more during a period of war 
and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service examination in September 1970 revealed that while 
evaluation of the mouth and throat indicated normal findings, 
the veteran's tonsils were noted to be atrophic.  

None of the veteran's service medical records discloses any 
reference to a metastatic squamous cell cancer of the tonsil 
or any other disability associated with the tonsils.  

At the veteran's separation examination in February 1972, the 
veteran denied any history of ear, nose or throat trouble.  
There were also no relevant findings or diagnoses with 
respect to the tonsils or cancer.  

The first indication in the record of medical treatment for 
cancer and/or a disorder medically linked to the tonsils is 
found in private treatment records from A. Cancer Center 
which reflect the veteran's admission to this facility in 
September 1997 with a five to six month history of neck 
masses bilaterally.  It was further noted during this 
admission that a biopsy four weeks earlier revealed a poorly 
differentiated squamous cell carcinoma and the current 
assessment was T2-3 N2C squamous cell carcinoma of the left 
tonsil.  

Additional treatment records from A. Cancer Center, dated in 
February 1998, reflect that the veteran had completed six 
weeks of chemotherapy and was now to begin radiation therapy.  
May 1998 medical records from this medical facility reflect 
biopsy findings of malignancy and that the veteran underwent 
bilateral upper jugular lymph node resection.  In July 1998, 
the assessment was T3, N2C squamous cell carcinoma of the 
left tonsil, status post radiation and chemotherapy, with 
continued nodal recurrence.  In August 1998, the veteran 
underwent left radial neck dissection, left pectoralis major 
flap, split-thickness skin graft, and placement of 
brachytherapy catheters for his recurrent neck squamous cell 
carcinoma.  December 1998 X-rays and computed tomography (CT) 
scans were interpreted to reveal the spread of the disease.  

January 1999 hospital records from L. Hospital reflect that 
the veteran was admitted with a history of metastatic poorly 
differentiated squamous cell carcinoma of the left tonsil.  
Despite aggressive treatment, several days following his 
admission, the veteran expired with final diagnoses that 
included metastatic poorly differentiated squamous cell 
carcinoma of the left tonsil.

The death certificate indicates the immediate cause of the 
veteran's death as metastatic squamous cell cancer of the 
tonsil.

In a January 2000 statement, private physician, Dr. C. W., 
opines that it was as likely as not that the veteran's tonsil 
cancer was due to or approximately the result of the 
veteran's exposure to Agent Orange while serving on active 
duty in Vietnam.  

In a private medical report, dated in January 2000, Dr. S. 
noted that he cared for the veteran in January 1999 with the 
diagnosis of metastatic poorly differentiated squamous cell 
carcinoma originating in the left tonsil.  Dr. S. opined that 
based on the conclusion about health outcomes from the 
Veterans Administration regarding Agent Orange last updated 
in 1996, he believed that it was likely and possible that 
this was originated as a result of exposure to Agent Orange 
that the veteran may have received serving in active duty in 
Vietnam.  Dr. S. went on to comment that that the conclusions 
suggested that a non-Hodgkin's lymphoma had sufficient 
evidence of an association with Agent Orange to produce this 
neoplastic process, and that the original pathology report 
suggested that was most compatible with a poorly 
differentiated carcinoma but that the possibility of a 
lymphoma should also be excluded.  Since it was felt that 
this was indeed a squamous cell carcinoma from this area, 
which was in the upper airway tract, in the area of the 
tonsil, Dr. S. indicated that it was not a pure lymphoid 
cancer as such.  Based on the fact that it was in the upper 
airway tract and that it was a squamous cell carcinoma, he 
believed that based on the conclusions of the VA Hospital 
regarding Agent Orange, there was limited and suggestive 
evidence of an association with this cancer.  

In April 2000, VA examiner P. reviewed the private treatment 
records in order to provide an opinion as to whether the 
veteran's carcinoma of the tonsils was related to Agent 
Orange exposure and was a lymphoma.  After a thorough review 
of the veteran's treatment records and the opinions of Dr. C. 
W. and Dr. S., examiner P. opined that the veteran's cancer 
was not a lymphoma based on multiple pathology-proven 
diagnoses of poorly differentiated squamous cell carcinoma.  
Examiner P. also opined that the veteran's poorly 
differentiated squamous cell carcinoma was unlikely related 
to his history of Agent Orange exposure during service in 
Vietnam.  This examiner went on to note that squamous cell 
carcinoma was not a cancer that VA had found associated with 
Agent Orange exposure and that even Dr. S. acknowledged a 
limited and suggestive association.

In December 2001, VA examiner D. reviewed the veteran's 
claims file for the purpose of determining whether service 
examination findings of tonsil atrophy was related to his 
squamous cell carcinoma of the tonsil.  Examiner D. noted 
that atrophy meant decrease in size or wasting of tissue, and 
that therefore, at the time of the veteran's separation, his 
tonsils were atrophied or small.  The examiner believed that 
this would be an insignificant finding in any one.  She 
further opined that atrophy of the veteran's tonsils was 
unlikely related to his cause of death or his squamous cell 
carcinoma.

At the appellant's hearing before the Board in May 2002, the 
appellant's representative asserted that cancer of the lining 
of the tonsils should be treated no differently than a cancer 
of the lungs or larynx, and that since the tonsils were 
lymphatic tissue, carcinoma of the tonsils could 
alternatively be considered a presumptive-type Hodgkin's 
disease (transcript (T.) at pp. 2-3).  It was further noted 
that appellant was seeking "Agent Orange" benefits for 
herself and for her sons (T. at p. 3).  

In a medical report dated in February 2004, independent 
physician, Dr. G. W., noted his review of the veteran's 
medical records in detail and provided a summary of those 
records.  Dr. G. W. opined that the veteran's death was not 
likely related to any symptomatology shown in active service 
or within a year after active service.  Dr. G. W. explained 
that there was no clinical evidence provided suggesting the 
veteran manifested any medical conditions during or one year 
after active service which had any plausible relation to the 
veteran's death.  Dr. G. W. further opined that there was no 
evidence that the veteran's death was related to herbicide 
exposure, noting that under 38 C.F.R. § 3.309(e), squamous 
carcinoma of the tonsil did not represent one of the diseases 
associated with exposure to herbicide agents used during 
military service.  

Dr. G. W. indicated that it was clearly documented in the 
veteran's records that he provided a history of one-half pack 
per day cigarette smoking for four years, discontinued twenty 
years before the onset of malignancy, and an eleven year 
history of smokeless tobacco use which was discontinued in 
September 1997.  Dr. G. W. believed that the exposure to 
tobacco products represented a substantially greater risk for 
development of squamous cell carcinoma of the tonsil than any 
other known or suspected environmental exposure.  

Finally, Dr. G. W. did not find plausible evidence of 
lymphoma in this veteran based on review of the medical 
records.  He noted that all official pathological records 
were concurrent in the diagnosis of poorly differentiated 
squamous carcinoma, and did not believe the reference to 
"atrophic tonsils" had any significant clinical meaning.  
He further noted a Gray's Anatomy notation that the shape and 
size of tonsil vary considerably in different individuals.  
In conclusion, Dr. G. W. found no basis for service 
connection for cause of death due to active military duty or 
to herbicide exposure during military service.  


II.  Analysis

The record shows that the veteran was 46 years old when he 
died in January 1999.  A death certificate dated in January 
1999 indicates that the veteran died of metastatic squamous 
cell cancer of the tonsil.  There is no medical evidence 
indicating that the veteran's metastatic squamous cell cancer 
of the tonsil was present in service or manifest within one 
year thereafter.  The Board must point out that the clinical 
evidence overwhelmingly and consistently indicates that the 
first manifestations linked to the metastatic squamous cell 
cancer of the tonsil appeared no earlier than 1997.  There is 
no medical evidence or document that suggests, much less 
indicates, that the veteran's cancer had been present during 
service or within the one year presumptive period after 
separation from service provided for malignant tumors.  
Although appellant maintains that metastatic squamous cell 
cancer of the tonsil was related to the veteran's exposure to 
Agent Orange, she has not alleged specifically that 
metastatic squamous cell cancer of the tonsil was present in 
service, or within one year thereafter.

Instead, the appellant primarily contends that the veteran's 
subsequent development of metastatic squamous cell cancer of 
the tonsil was due to Agent Orange exposure during the 
Vietnam War.  She has also alternatively suggested that it is 
linked to a finding of tonsil atrophy during service but 
there is no medical opinion evidence in support of 
appellant's connection and her statements to this effect are 
of minimal evidentiary weight.  The Board finds that the 
regulatory provisions for presumptive service connection 
after herbicide exposure also do not support her claim.  More 
specifically, because the Secretary of VA has not determined 
that a presumption of service connection for metastatic 
squamous cell cancer of the tonsil is warranted for Agent 
Orange exposed veterans, such a presumption does not apply 
here.  The record indicates that the metastatic squamous cell 
cancer of the tonsil metastasized to other areas of the 
veteran's body, such as the lungs.  Cancers of the 
respiratory system are among the disorders for which 
presumptive service connection is provided under 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307, 3.309(e), unless there is 
competent evidence that demonstrates intercurrent disease so 
as to rebut the presumption.  In this case, however, the 
medical evidence is clear that the cancer originated in the 
tonsil and that any cancer of the lung would not represent a 
primary disorder, but a metastasis.  This medical evidence is 
"affirmative evidence to the contrary" that rebuts the 
presumption that any respiratory cancer was related to 
exposure to herbicides.  Such a conclusion is squarely in 
accord with Darby v. Brown, 10 Vet. App. 243 (1997).

Of course, the fact that the Secretary has not determined 
that there is any presumptive basis to service connect 
metastatic squamous cell cancer of the tonsil does not 
preclude the appellant from establishing such a relationship.  
However, to do so, she must submit competent medical evidence 
to support her assertion.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  In this regard, as was noted previously, 
the Board notes that the appellant has been adequately 
advised of this need, and has not been able to provide a 
persuasive medical opinion in support of such a relationship.  
While the Board has reviewed the January 2000 medical report 
of Dr. S., Dr. S. bases a likely or possible connection 
between the veteran's cancer and exposure to Agent Orange on 
the basis of the initial location of the cancer and that VA 
findings regarding Agent Orange provided limited and 
suggestive evidence of an association with this cancer and 
Agent Orange.  However, the Board finds that basing an 
opinion on "limited and suggestive evidence" that the 
Secretary has already deemed insufficient to warrant 
presumptive service connection is not sufficient to meet the 
"at least likely as not standard," and in any event, 
opinions that are speculative in nature cannot support a 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board further observes that its view of Dr. S.' opinion 
is apparently supported by VA examiner P. in April 2000, who 
noted that Dr. S.' link of the veteran's cancer to Agent 
Orange was a limited and suggestive association.  

While appellant has also proffered the opinion of Dr. C. W. 
that it was as likely as not that the veteran's tonsil cancer 
was due to or approximately the result of the veteran's 
exposure to Agent Orange while serving on active duty in 
Vietnam, no basis for this opinion is given, and the Board 
therefore finds it to be of marginal probative value, 
especially in view of the recent opinion of Dr. G. W., who 
specifically noted his review of the pertinent records 
contained in the claims file and provided clear rationales 
for each of the opinions reached.  

The Board further notes that Dr. G. W. correctly recognized 
that squamous cell carcinoma of the tonsil was not one of the 
cancer's identified by the Secretary as warranting 
presumptive service connection based on exposure to Agent 
Orange exposure, and specifically found that there were 
otherwise no findings in or after service (including the 
reference to tonsil atrophy) to warrant service connection 
without application of the presumptive provisions.  Neither 
Dr. C. W. nor Dr. S. addressed the reference to tonsil 
atrophy so the Board will assume they either found this fact 
to be irrelevant or were simply unaware of it.  The Board 
also observes that Dr. G. W.'s opinion regarding the in-
service reference is also supported by VA examiner D. in 
December 2001, who concluded that this would be an 
insignificant finding in any one and that atrophy of the 
veteran's tonsils was unlikely related to his cause of death 
or his squamous cell carcinoma.

The Board further notes that Dr. G. W. also provided a more 
probable etiology for the veteran's tonsil cancer, believing 
that the exposure to tobacco products represented a 
substantially greater risk for development of squamous cell 
carcinoma of the tonsil than any other known or suspected 
environmental exposure.  

The only additional evidence in support of the appellant's 
assertion that the veteran's metastatic squamous cell cancer 
of the tonsil was related to exposure to Agent Orange or was 
otherwise related to his active service consists of 
appellant's own testimony and statements.  There is nothing 
in the record to show the appellant is other than a lay party 
without any medical expertise.  The United States Court of 
Appeal for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court) has held that a lay person can provide 
probative eye-witness evidence of visible symptoms, however, 
a lay person can not provide probative evidence as to matters 
which require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, as was noted previously, her 
evidentiary assertions concerning medical causation lack any 
probative value.

In summary, the Board finds that the evidence of record 
establishes that the veteran's metastatic squamous cell 
cancer of the tonsil had its onset many years after service.  
No physician or other health care provider has indicated on 
the record that the veteran's metastatic squamous cell cancer 
of the tonsil was present during service or within one year 
thereafter.  In addition, the more persuasive and probative 
medical opinion does not support that the veteran's cancer is 
related to service, either by way of exposure to Agent Orange 
or otherwise, and the lay assertions to the effect that a 
disease is related to service are neither competent nor 
probative of the critical issues in question.  In view of the 
lack of evidence of relevant findings or symptoms in service 
or documented post-service symptoms until 1997, and the more 
persuasive and detailed medical opinion evidence against the 
claim, the Board has no alternative but to conclude that a 
preponderance of the evidence is against the claim.


ORDER

The claim for service connection for cause of death is 
denied.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



